IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    August 13, 2004 Session

         BOBBI JO FISHER v. TENNESSEE INSURANCE COMPANY

                        Appeal from the Circuit Court for Knox County
                          No. 2-613-02    Harold Wimberly, Judge



                     No. E2004-00189-COA-R3-CV Filed August 24, 2004




D. Michael Swiney, J., concurring.



               While I concur in the majority’s decision to reverse and dismiss this case, I feel it
necessary to concur separately to state my understanding that our holding in this case is limited to
an insured’s claim for collision damage coverage only. I believe there may be public policy
considerations that would need to be considered in a case involving liability, as opposed to collision,
coverage. That question is not now before us, and I do not believe those public policy considerations
are applicable in a case such as the one now before us involving an insurance claim solely for
collision damage coverage. I, therefore, concur in the majority’s decision to reverse and dismiss.




                                                       ______________________________
                                                       D. MICHAEL SWINEY, JUDGE